As filed with the Securities and Exchange Commission on , 2007 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Positron Corporation (Exact Name of Registrant as Specified in Its Charter) Texas (State or Other Jurisdiction of Incorporation or Organization) 3845 (Primary Standard Industrial Classification Code Number) 76-0083622 (I.R.S. Employer Identification No.) 1304 Langham Creek Drive, #300 Houston, Texas77084 Telephone: (281) 492-7100 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Patrick Rooney Chairman Positron Corporation Houston, Texas77084 Telephone: (281)492-7100 Facsimile: (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copy to: Peter Campitiello, Esq. Levy & Boonshoft, P.C. 477 Madison Avenue, 14th Floor New York, New York10022 Telephone: (212) 751-1414 Facsimile: (212) 751-6943 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this Registration Statement. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box. ý 1 If this form is filed to register additional securities for an offering pursuant to Rule462(b)under the Securities Act, check the following box and list the Securities Act registration number of earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(c)under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this form is a post-effective amendment filed pursuant to Rule462(d)under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule434, please check the following box. o Title of each class of Securities to be registered Amount to be registered Proposed maximum offering price per share (1) Proposed maximum aggregate offering price (1) Amount of registration fee Series B Preferred Stock, $1.00 par value 1,336,250 shares $10.00 $13,362,500 $410.23 Total $10.00 $13,362,500 $410.23 (1)Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(g) under the Securities Act of 1933. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall filea further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section8(a)of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section8(a), may determine. 2 The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting offers to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED , 2007 PRELIMINARY PROSPECTUS 1,336,250 Shares Positron Corporation Series B Preferred Stock This prospectus is for the resale of shares of Series B Preferred Stock (the “Series B”) of Positron Corporation (the “Company”) originally sold in August 2007 upon exchange to holders of the Class A Preferred Stock of the Company’s wholly-owned subsidiary, Imaging PET Technologies, Inc., an Ontario corporation (“IPT”). We have agreed to register for resale by the selling stockholders the shares of Series B that we issued in that Offering.In addition, we are registering the resale of a portion of the Series B held by one of our largest finance partners Imagin Diagnostic Centres, Inc.This prospectus will be used by the selling stockholders to sell up to 1,336,250 shares of our common stock. This means: • The selling stockholders may sell their shares of Series B Preferred Stock from time to time on the open market should a public market for the Series B develop. • For information on the methods of sale of the common stock, you should refer to the section of this prospectus entitled “Plan of Distribution” beginning on page. • Positron will not receive any of the proceeds from the sale of the shares by the selling stockholders. • You should read this prospectus and any prospectus supplement carefully in its entirety before you invest in shares of our common stock. Prior to this Offering there has been no market for our Series B Preferred Stock.No assurance can be given that a public market will develop following the completion of this Offering or that if developed that it will be sustained.The Offering Price for the Series B has been arbitrarily set by the Company and does not necessarily bear any direct relationship to the assets, operations, book value or other established criteria of value of the Company. Investing in our common stock is highly speculative and involves a high degree of risk. See “Risk Factors” beginning on page. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2007. 1 TABLE
